DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Application Status
Amended claim 37, 40, 42-45, 47-48, 50-51 and 59-61 are under examination.
Claim 1-36, 38, 39, 41, 46, 49 and 52-58 are cancelled.
Claim 37, 40, 42-45, 47-48, 50-51 and 59-61 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37, 40, 42-45, 47-48, 50-51 and 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 37 and 61 to recite new limitation of “…and wherein the reduced-fat non-soy plant extract has a Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25C…” is not supported in the original specification as filed. As Applicant points out “…at least Example 10,…[0041], and [0087]-[0090]…” supports the new limitation, the Examiner disagrees. The cited Example 10, [0041], [0087]-[0090] is limited to a specific extract, hemp protein isolate with 91.6% dry basis protein and 11% dry basis fat, with protein/fat ratio of 8.3 as disclosed on Table 5, Table 6, and does not the board limitation of “…a reduced-fat soy plant extract comprising a protein to fat ratio of at least 2:1, and having 15% or less fat by weight…at least about 45% dry weight protein…”.  
In other words, the new limitation “…Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C…” as recited in claim 37 and 61, corresponds to a hemp protein isolate with 91.6% dry basis protein and 11% dry basis fat, with protein/fat ratio of 8.3 as disclosed in the instant specification on Table 5 and Table 6; and does not support the board limitation of “…a reduced-fat soy plant extract comprising a protein to fat ratio of at least 2:1, and having 15% or less fat by weight…at least about 45% dry weight protein…” as recited in claims. Hence new limitation is new matter. Applicant is required to remove new matter in response to this office action.
Claim 37, 40, 42-45, 47-48, 50-51 and 59-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, because the specification, while being enabling for hemp protein isolate with 91.6% dry basis protein and 11% dry basis fat, with protein/fat ratio of 8.3 as disclosed on Table 5, Table 6 has a Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C, does not reasonably provide all reduced-fat non-soy plant extract comprising a protein to fat ratio of at least 2:1, and having 15% or less fat by weight…at least about 45% dry weight protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 37, 40, 42-45, 47, 48, 50, 51 and 59-61 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murray et al. (US 4,285,862), Applicant’s IDS submitted on 06/20/2019.
Regarding claim 37, 40, 44, 45, 47, 48, 59 and 60, Murray et al. (Murray) discloses a protein isolate product (reduced-fat non-soy plant extract) derived from source materials including corn, peanuts and sunflower seeds (‘862, col. 1, ln. 36-42). Murray discloses the protein isolate product (reduced-fat non-soy plant extract) having a protein content in excess of 90% by dry weight (‘862, col. 4, ln. 9-10), which is in range with the cited range of at least about 45% dry weight protein as cited in claim 37; and in range with the cited range of at least about 65% dry weight protein as cited in claim 44 and in range with cited range of at least 85% dry weight protein as cited in claim 45.  
Murray discloses the protein isolate product (reduced-fat non-soy plant extract) comprising an amount of lipid (fat) not more than about 1% wt. of the protein (‘862, col. 1, ln. 55-60), which is in range with the cited ranges in claim 37 and 44; and corresponds to a weight ratio of the protein to the lipid (fat) about 90:1, which is in range with the cited ranges of claim 37, 40, 44, 47 and 48.
With respect to the limitation of “…wherein the reduced-fat non-soy plant extract is free of hexane or alcohol…”, Murray does not discloses a hexane or alcohol within the protein isolate product (reduced-fat non-soy plant extract) derived from the source materials including corn, peanuts and sunflower seeds (‘862, col. 1, ln. 36-42; working examples) hence Murray’s protein isolate product (reduced-fat non-soy plant extract) is free of hexane or alcohol. 
With respect to the new limitation of “…wherein the reduced-fat non-soy plant extract has a Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C…”, Murray discloses the same material, protein isolate product (reduced-fat non-soy plant extract) with the protein content, lipid (fat) content and ratio of protein to lipid (fat) in ranges with the cited ranges as discussed above, hence Murray’s protein isolate product (reduced-fat non-soy plant extract) is expected to have the same properties of  Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C, absent a clear and convincing argument or evidence to the contrary.  
Regarding claim 42, 43, 50 and 51, Murray discloses food product, baked goods (bakery product) comprising the protein isolate product (reduced-fat non-soy plant extract) (‘862, col. 4, ln. 12-15; col. 21, ln. 30-57). 
Regarding claim 61, Murray discloses a protein isolate product (reduced-fat non-soy plant extract) derived from source materials including corn, peanuts and sunflower seeds (‘862, col. 1, ln. 36-42). Murray discloses the protein isolate product (reduced-fat non-soy plant extract) having a protein content in excess of 90% by dry weight (‘862, col. 4, ln. 9-10), which is in range with the cited range of at least about 45% dry weight protein as cited. Murray discloses the protein isolate product (reduced-fat non-soy plant extract) comprising an amount of lipid (fat) not more than about 1% wt. of the protein (‘862, col. 1, ln. 55-60), which is in range with the cited range; and corresponds to a weight ratio of the protein to the lipid (fat) about 90:1, which is in range with the cited range. Additionally, Murray discloses the protein isolate product (reduced-fat non-soy plant extract) is a protein mass in a wet form, with a With respect to the new limitation of “…wherein the reduced-fat non-soy plant extract has a Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C…”, Murray discloses the same material, protein isolate product (reduced-fat non-soy plant extract) with the protein content, lipid (fat) content and ratio of protein to lipid (fat) in ranges with the cited ranges as discussed above, hence Murray’s protein isolate product (reduced-fat non-soy plant extract) is expected to have the same properties of  Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C, absent a clear and convincing argument or evidence to the contrary.  

Response to Arguments
Applicant asserts “…Murray does not disclose or suggest a reduced-fat non-soy plant extract having a RVA minimum cold viscosity of 0 at 25°C, which equates to about 0 cP,1 as recited in the present claims. Murray discloses compositions having a viscosity at 25°C of 184 cP to 784 cP (Murray at Table XIX, col. 20) and a viscosity of 11.2 cP to 24 cP (Table XX, col. 21). The viscosity reading can be obtained from Brookfield Units by multiplying a factor coefficient that corresponds to the spindle (e.g., Spindle No. 2) at the specified rotational speed (e.g., 100 rpm).2 As shown in the Brookfield Manual, a HAT model using a spindle No. 2 at 100 rpm has a factor coefficient of 8. In view of the above, none of the compositions disclosed in Murray have the claimed RVA minimum cold viscosity value of 0 at 25°C, as recited in the present claims…”.

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
First, it is noted Murray at Table XIX, col. 20 is directed to a mixed composition of egg whites, hence it is not a reading of viscosity of the protein extract alone or a slurry as Applicant’s disclosure Example 10. Second, Murray at Table XIX, col. 20 is performed with a different device, Brookfield Viscometer under different parameters than Applicant’s disclosure Rapid Visco Analyzer in Example 10.  The reading in Murray is not compatible to Applicant’s, given the variables in different viscosity reading devices with different samples preparations.   Third, it is noted Murray at Table XX, col. 21 is performed 
With respect to the new limitation of “…wherein the reduced-fat non-soy plant extract has a Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C…”, Murray discloses the same material, protein isolate product (reduced-fat non-soy plant extract) with the protein content, lipid (fat) content and ratio of protein to lipid (fat) in ranges with the cited ranges as discussed above, hence Murray’s protein isolate product (reduced-fat non-soy plant extract) is expected to have the same properties of  Rapid Visco Analyzer (RVA) minimum cold viscosity of 0 at 25°C, absent a clear and convincing argument or evidence to the contrary.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG T YOO/Primary Examiner, Art Unit 1792